IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2015-KA-00785-COA

LARRY POINTER, III A/K/A LARRY DONNELL                                   APPELLANT
POINTER, III A/K/A LARRY POINTER, JR.
A/K/A LARRY POINTER A/K/A NIP

v.

STATE OF MISSISSIPPI                                                      APPELLEE

DATE OF JUDGMENT:                        03/04/2015
TRIAL JUDGE:                             HON. JOHN KELLY LUTHER
COURT FROM WHICH APPEALED:               MARSHALL COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 OFFICE OF STATE PUBLIC DEFENDER
                                         BY: GEORGE T. HOLMES
                                             MOLLIE MARIE MCMILLIN
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: LADONNA C. HOLLAND
DISTRICT ATTORNEY:                       BENJAMIN F. CREEKMORE
NATURE OF THE CASE:                      CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                 CONVICTED OF MURDER AND
                                         SENTENCED TO LIFE IMPRISONMENT
                                         AND CONVICTED OF AGGRAVATED
                                         ASSAULT AND SENTENCED TO TWENTY
                                         YEARS, WITH FIFTEEN YEARS
                                         SUSPENDED AND FIVE YEARS POST-
                                         RELEASE SUPERVISION, WITH THE
                                         SENTENCES TO RUN CONSECUTIVELY,
                                         ALL IN THE CUSTODY OF THE
                                         MISSISSIPPI DEPARTMENT OF
                                         CORRECTIONS
DISPOSITION:                             AFFIRMED - 08/30/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., WILSON AND GREENLEE, JJ.

      WILSON, J., FOR THE COURT:

¶1.   A Marshall County jury convicted Larry Pointer III of murder and aggravated assault.
On appeal, Pointer argues that the evidence was insufficient to support his convictions; that

the trial judge erred by allowing the jury to hear unreliable testimony from his grandmother;

and that his convictions must be reversed because the trial judge failed to hold a pretrial

competency hearing. As we explain below, there was sufficient evidence to support Pointer’s

convictions, and the other issues that he raises on appeal are without merit. Accordingly, we

affirm Pointer’s convictions and sentences.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On September 15, 2012, Larry Pointer III, who is known as “Nip” to friends and

family, drove his friend Robert Brown and his cousin Ray Crawford from Marshall County

to Memphis. Brown asked Pointer to drive him to Memphis for some undisclosed purpose,

and Pointer asked Crawford to join them. On their way back to Marshall County, Pointer and

Brown argued after Pointer claimed that Brown had reneged on a promise to give him gas

money. The argument escalated, and Brown threatened to kill Pointer. Crawford fell asleep

at some point after the argument started. While Crawford slept, Pointer drove to the house

where he and his father, Larry Pointer Jr. (Larry), lived with his grandmother, Nellie Pointer

(Nellie). Pointer told Brown that he was going inside to get gas money.

¶3.    Crawford testified that he was awakened by a gunshot to the arm. Crawford was

sitting in the backseat of Pointer’s car, which was parked outside of the house. Crawford ran

inside the house and told Nellie that he had been shot, and Nellie called 911. A recording

of the 911 call was played at trial. Nellie told the dispatcher that Crawford had been shot in


                                              2
the arm. Nellie then began screaming hysterically and yelling, “Larry, don’t touch that boy!”

She mentioned a knife, and the dispatcher asked who had a knife. Nellie responded, “My

grandson.” Nellie then mentioned stabbing, and the dispatcher asked her who was doing the

stabbing, but Nellie said she did not know. The dispatcher also asked who had fired the shot

that hit Crawford, but Nellie again said she did not know.

¶4.    When law enforcement arrived, Brown was lying on the ground outside of the house.

He had suffered more than two dozen stab wounds and was already dead. Pointer, Nellie,

and Crawford were present at the scene. Pointer was taken into custody and subsequently

gave two recorded statements to law enforcement. He gave his first statement to Investigator

Kelly McMillin and Deputy Justin Gray of the Marshall County Sheriff’s Department.

Pointer told them that he went inside his grandmother’s house to get gas money, and when

he returned to his car, Brown was gone. Pointer stated that as he waited in his car with

Crawford, who was still asleep, Brown appeared with a shotgun that he had retrieved from

the trunk of the car. Pointer claimed that Brown shot Crawford in the arm. Pointer and

Brown then struggled over both the gun and a knife that Pointer kept in his car. Pointer

somehow picked up a beer bottle, struck Brown in the head with it, and then picked up the

knife. Pointer then stabbed Brown repeatedly. Pointer admitted that he may have stabbed

Brown too many times, but he claimed that he was afraid that Brown would kill him. After

stabbing Brown, Pointer went inside the house to check on Crawford.

¶5.    Investigator Jason Mills, also with the sheriff’s department, subsequently learned that


                                              3
Pointer’s father, Larry, was also present when Crawford was shot and Brown was killed.

Based on this information, McMillin and Mills re-interviewed Pointer. During this second

interview, Pointer admitted that Larry was present. Pointer stated that when he arrived at

Nellie’s house, he went inside and told Larry that Brown had threatened him. Larry then

picked up a shotgun, followed Pointer outside, and shot at Brown, who was still sitting in the

car. However, the bullet struck Crawford, who then ran inside Nellie’s house. Pointer and

Larry then pulled Brown out of the car and began beating him. After Pointer hit Brown over

the head with a beer bottle, he told Larry to go inside and get a knife. When Larry returned

with the knife, Pointer first asked Larry to stab Brown. When Larry declined, Pointer took

the knife from him and repeatedly stabbed Brown. According to Pointer, Larry told him to

put the shotgun in the car to help support a self-defense claim.

¶6.    Pointer was indicted for the murder of Brown and the aggravated assault on Crawford.

At trial, Crawford testified that he did not see who shot him or any of the ensuing altercation

that led to Brown’s death; however, he stated that Larry later apologized for shooting him.

¶7.    Nellie’s testimony was evasive and difficult to follow. She testified that she was

asleep when Pointer entered her house that evening looking for Larry. She said that Pointer

did not seem upset or angry. She testified that Crawford entered the house a short time later

and had been shot in the arm, but she did not know who shot him. She said that she then saw

Brown, whom she did not know, lying on the ground in front of her house. She also saw

Pointer outside. She claimed that when she could be heard on the 911 call telling “Larry”


                                              4
not to touch Brown, she was talking to Pointer, even though she usually called him by his

nickname, Nip. Nellie stated that it was her understanding that Pointer fought with Brown,

although she claimed that she did not see them fight. She also claimed that she never saw

Larry outside fighting with Brown. Nellie admitted that she told Larry to leave before law

enforcement arrived. She stated that she did so because she feared that he would be blamed

for whatever had occurred that night.

¶8.    At trial, Pointer’s theory of the case was that Larry acted alone in shooting Crawford

and stabbing Brown to death. Pointer’s attorney argued that Larry could be heard threatening

Brown in the recording of the 911 call and that Nellie was covering for him. However, the

jury convicted Pointer on both counts. The court sentenced him to life in the custody of the

Mississippi Department of Corrections for murder and twenty years, with fifteen years

suspended, for aggravated assault. Pointer filed a motion for a judgment notwithstanding the

verdict or a new trial, which was denied, and a timely notice of appeal.

                                        DISCUSSION

¶9.    Pointer raises four issues on appeal. He argues that there was insufficient evidence

to support an aggravated assault conviction and that his motions for a directed verdict and

judgment notwithstanding the verdict should have been granted.1 He makes the same

argument with respect to his murder conviction and argues that his confession was



       1
        This is the only issue raised by Pointer’s appellate counsel. Pointer raised the
remaining issues in his pro se supplemental brief.

                                             5
insufficient to support a guilty verdict. He also argues that it was error to allow the jury to

hear his grandmother’s testimony because it was coerced and unreliable. Finally, Pointer

claims that the trial court erred by not holding a competency hearing.2 There is no merit to

any of Pointer’s claims. Therefore, we affirm.

       I.     Sufficiency of the Evidence

¶10.   Pointer claims that there was insufficient evidence to support his convictions for

aggravated assault and murder. Specifically, he argues that there was no evidence that he

acted in concert with his father to shoot Crawford and that his confession was insufficient

to convict him of murder. When a defendant challenges the sufficiency of the evidence, we

examine the evidence in the light most favorable to the State, and we will affirm the

conviction if “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005) (quoting

Jackson v. Virginia, 443 U.S. 307, 315 (1979)). We will reverse and render a judgment of

acquittal only when “the facts and inferences considered in a challenge to the sufficiency of

the evidence ‘point in favor of the defendant on any element of the offense with sufficient

force that reasonable men could not have found beyond a reasonable doubt that the defendant

was guilty.’” Id. (quoting Edwards v. State 469 So. 2d 68, 70 (Miss. 1985)).



       2
         In his supplemental reply brief, Pointer also asserts that the State suppressed
unspecified “scientific and physical evidence.” However, issues raised for the first time in
a reply brief are deemed waived. See, e.g., Sanders v. State, 678 So. 2d 663, 669-70 (Miss.
1996). Procedural bar notwithstanding, the argument also lacks support in the record.

                                              6
              A.     Aggravated Assault

¶11.   Pointer’s indictment alleged that he “willfully and feloniously, purposely and

knowingly cause[d] bodily injury to Ray Crawford with a deadly weapon (while attempting

to cause bodily harm/death to Robert Brown, Jr.).”3 At trial, the State maintained that Pointer

encouraged Larry to shoot Brown. Pointer argues that the State failed to prove that he

encouraged Larry to follow him outside and shoot at Brown; instead, Pointer claims he was

merely present when Larry fired the gun.

¶12.   Because Pointer did not actually pull the trigger, his aggravated assault conviction

required proof that he aided and abetted or acted in concert with Larry in shooting at Brown.

“Every person who shall be an accessory to any felony, before the fact, shall be deemed and

considered a principal, and shall be indicted and punished as such.” Miss. Code Ann. § 97-1-

3 (Rev. 2014). To be convicted as an accessory before the fact—i.e., as an aider and

abettor—a person must have done something to “incite, encourage, or assist the actual

perpetrator in the commission of the crime.” Vaughn v. State, 712 So. 2d 721, 724 (¶11)

(Miss. 1998) (quoting Malone v. State, 486 So. 2d 360, 363 (Miss. 1986)). This can be done

through “acts, words, signs, motions, or any conduct which unmistakably evinces a design

to encourage, incite or approve of the crime, or even by being present, with the intention of



       3
        “Under the common law doctrine of transferred intent, ‘[t]he malicious intent of the
unlawful act directed toward one person is transferred to the other person.’” Hitt v. State,
988 So. 2d 939, 942 (¶12) (Miss. Ct. App. 2008) (quoting Dobbins v. State, 766 So. 2d 29,
33 (¶11) (Miss. Ct. App. 2000)).

                                              7
giving assistance, if necessary, though such assistance may not be called into requisition.”

McDowell v. State, 984 So. 2d 1003, 1011 (¶21) (Miss. Ct. App. 2007) (quoting Swinford v.

State, 653 So. 2d 912, 915 (Miss. 1995)). However, “the mere presence of a person is not

sufficient even though such person might have approved of the crime.” Id. (quoting Griffin

v. State, 293 So. 2d 810, 812 (Miss. 1974)).

¶13.   Evidence presented at trial supports Pointer’s conviction for aggravated assault. The

jury heard Pointer’s second statement to law enforcement, in which he told officers that he

told Larry that Brown was threatening his life, which led to Larry shooting at Brown.

Officers asked Pointer why Larry shot the gun, and Pointer responded, “I’d done told him my

life had been threatened.” Though Pointer never specifically admitted that he encouraged

or asked Larry to shoot Brown, the evidence permitted a reasonable inference that Pointer

encouraged Larry to do so. Pointer admitted that he went to Larry’s bedroom and told Larry

that Brown was threatening his life. Pointer also admitted that he knew that Larry had a gun

in the bedroom. And when officers asked him why he had not shot at Brown himself, Pointer

responded, “My daddy did it; I wanted to do it.” Finally, there was no evidence that Pointer

expressed surprise or attempted to halt the assault after Larry shot at Brown; rather, the

evidence indicated that Pointer personally continued the assault and ultimately stabbed

Brown to death. Collectively, this was sufficient evidence for rational jurors to find that

Pointer acted in concert with his father to commit the assault against Crawford. Accordingly,

the evidence is sufficient to sustain Pointer’s conviction for aggravated assault.


                                               8
              B.     Murder

¶14.   Pointer also argues that the State presented insufficient evidence to convict him of

murder and, specifically, that his confession was not sufficient to support the conviction.

However, in both of his statements to law enforcement, Pointer admitted to stabbing Brown

repeatedly. Evidence presented through Pointer’s grandmother also supported his conviction.

Although the recording of the 911 call was chaotic and difficult to understand at times,

Pointer’s grandmother stated clearly that her “grandson” had the knife that she was

screaming about. Finally, Nellie somewhat reluctantly testified that when she yelled at

“Larry” to leave Brown alone, she was referring to Pointer. There was sufficient evidence

for rational jurors to convict Pointer of murder.

       II.    Nellie’s Testimony

¶15.   Pointer claims that the court erred by allowing the jury to hear his grandmother’s

testimony because it was coerced and unreliable. He also agues that the judge should have

given a “curative instruction” about the “injurious effect” of the allegedly coerced testimony.

Finally, he complains that his attorney did not object to Nellie’s testimony.

¶16.   These arguments are without merit. Nellie was not an accomplice or informant, so

there was no basis for the judge to instruct the jury to regard her testimony with caution or

suspicion. Witness credibility is an issue “properly resolved by the jury.” Moore v. State,

969 So. 2d 153, 156 (¶11) (Miss. Ct. App. 2007). Also, on cross-examination, Pointer’s trial

counsel competently brought out the potential credibility issues with Nellie’s testimony.


                                              9
Nellie’s testimony was properly admitted, and she was subject to full cross-examination. No

error was committed in connection with her testimony.

       III.   Competency Hearing

¶17.   Pointer claims that he was not given a competency hearing after his psychological

evaluation to assess his competency to stand trial. The Mississippi Supreme Court has held

that a trial court must hold a competency hearing once the court has ordered a psychiatric

evaluation for that purpose. See Coleman v. State, 127 So. 3d 161, 166 (¶14) (Miss. 2013);

Sanders v. State, 9 So. 3d 1132, 1136 (¶16) (Miss. 2009); URCCC 9.06. Pointer’s counsel

filed a motion requesting a mental evaluation, including an evaluation of his competency to

stand trial, and the court granted the motion. Pointer’s counsel subsequently moved to

withdraw that motion and to set aside the court’s order granting it, apparently because she

no longer believed that an evaluation was necessary. However, the court did not rule on the

motion, and Dr. Criss Lott, a clinical psychologist, conducted the evaluation. Dr. Lott

concluded that Pointer was competent to stand trial.4 A competency hearing was held on

June 6, 2014.5 At the hearing, Dr. Lott testified that Pointer was competent, and his report

       4
         “For a criminal defendant to be deemed mentally competent to stand trial, he must
have ‘the sufficient present ability to consult with his lawyer with a reasonable degree of
rational understanding . . . and . . . a rational as well as factual understanding of the
proceedings against him.’” Hollie v. State, 174 So. 3d 824, 829 (¶19) (Miss. 2015) (quoting
Dusky v. United States, 362 U.S. 402, 402 (1960) (per curiam).
       5
        The State did not respond to this argument, which was raised in Pointer’s pro se
supplemental brief, and the original record on appeal did not reflect that a competency
hearing was held. In fact, a competency hearing was held, and on our own motion, we
ordered the record supplemented to include the hearing transcript.

                                            10
was received into evidence. Based on Dr. Lott’s report and testimony, the circuit court found

Pointer competent to stand trial. This satisfies the requirements of Rule 9.06 and the

Supreme Court decisions interpreting it, and the trial judge’s finding was not “manifestly

against the overwhelming weight of the evidence.” Bridges v. State, 807 So. 2d 1228, 1230

(¶10) (Miss. 2002) (quoting Emanuel v. State, 412 So. 2d 1187, 1189 (Miss. 1982)).

Pointer’s claim that no hearing was held is simply wrong, and this issue is without merit.

                                     CONCLUSION

¶18.   There was sufficient evidence to support Pointer’s convictions, and he has identified

no error, reversible or otherwise, in the conduct of his trial. Accordingly, we affirm.

¶19. THE JUDGMENT OF THE MARSHALL COUNTY CIRCUIT COURT OF
CONVICTION OF MURDER AND SENTENCE OF LIFE IMPRISONMENT AND
CONVICTION OF AGGRAVATED ASSAULT AND SENTENCE OF TWENTY
YEARS, WITH FIFTEEN YEARS SUSPENDED AND FIVE YEARS POST-
RELEASE SUPERVISION, ALL IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, WITH THE SENTENCES TO RUN
CONSECUTIVELY, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO MARSHALL COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, CARLTON, FAIR,
JAMES AND GREENLEE, JJ., CONCUR.




                                             11